EXHIBIT 10.26




CONTRIBUTION AGREEMENT







NHC/OP, L.P., a Delaware limited partnership (the “Undersigned”), hereby agrees
to contribute its membership interests in Solaris Hospice, LLC (“Solaris”) to
CARIS HEALTHCARE, L.P., a Tennessee limited partnership (the “Partnership”) in
exchange for additional limited partnership interests in the Partnership, as
more fully set forth below.  




1.

Contribution.  The Undersigned and the Partnership understand and agree that
this Contribution Agreement is a legal, valid and binding obligation of the
Undersigned and the Partnership, enforceable in accordance with its terms.
 Except as stated herein, this Contribution Agreement may not be assigned by the
Undersigned or the Partnership.  In order for the contribution contemplated by
this Contribution Agreement to occur, the following requirements must be
fulfilled in the order set forth below:




(a)

By no later than 11:59 pm on December 31, 2011, the Partnership shall distribute
its cash reserves in excess of $6,000,000 to Norman C. McRae (“McRae”) and the
Undersigned in accordance with their respective ownership interests in the
Partnership, which are 42.1%, McRae, and 56.9%, the Undersigned.




(b)

By 11:59 pm on December 31, 2011, the Undersigned shall purchase a 7.5% limited
partnership interest in the Partnership from McRae for $7,500,000 (the
“Purchase”), resulting in the Undersigned having a 64.4% limited partnership
interest in the Partnership.




(c)

By 11:59 pm on December 31, 2011, McRae shall enter into an Employment Agreement
with the Partnership for 2012, in form mutually acceptable to McRae and the
Partnership and approved by the Board of Directors of the Partnership.




(d)

By no later than 11:59 pm on December 31, 2011, the Undersigned and the
Partnership shall execute and deliver this Contribution Agreement.




(e)

By no later than 11:59 pm on December 31, 2011, the Undersigned and McRae shall
execute and deliver to National Hospice, Inc., the General Partner of the
Partnership (“NHI”), the counterpart signature pages of an amendment to the
Partnership’s Partnership Agreement reflecting the Purchase (“Amendment No. 1”).




(f)

Thereafter, by no later than 11:59 pm on December 31, 2011, NHI shall execute
its counterpart signature page of Amendment No. 1.




(g)

On and as of 12:01 am on January 1, 2012, the Undersigned shall assign,
contribute and deliver to the Partnership all rights and title to all membership
interests (the “Solaris Membership Interest”) in Solaris in exchange for an
additional 2.7% limited partnership interest in the Partnership (the “Additional
Interest”),





--------------------------------------------------------------------------------

resulting in the Undersigned having a 67.1% limited partnership interests in the
Partnership.  The value to be allocated to the Solaris Membership Interest shall
be $8,350,000.  At the time of said assignment and contribution, the Undersigned
shall cause Solaris to have cash reserves in the amount that is in the same
proportion as the $6,000,000 cash reserves for the Partnership when viewing
Solaris’ business vis-à-vis the Partnership’s business.  Simultaneously with the
foregoing, NHI shall contribute $83,500 to the Partnership to maintain a 1.0%
partnership interest in the Partnership.




(h)

On and as of 12:01 am on January 1, 2012, after the Undersigned has assigned,
contributed and delivered to the Partnership the Solaris Member Interest, the
Undersigned and McRae shall execute and deliver to NHI the counterpart signature
pages of a second amendment to the Partnership’s Partnership Agreement
reflecting said assignment, contribution and delivery (“Amendment No. 2”), and
thereafter, on and as of January 1, 2012, NHI shall execute its counterpart
signature page of Amendment No. 2.




(i)

On and as of January 1, 2012, McRae shall enter into an Option Agreement whereby
the Undersigned shall have the right and option to acquire up to an additional
7.5% limited partnership interest in the Partnership from McRae to the extent
said option is exercised on or before December 31, 2012 (the option price being
$1,000,000 per percentage point acquired) (the “Option”).




2.

Interest Acquired.  Subject to the terms of this Contribution Agreement and the
Partnership Agreement, upon completion of the requirements outlined in Section
1, the Undersigned shall contribute the Solaris Membership Interest in exchange
for the Additional Interest.  In connection with the Partnership’s acquisition
of the Solaris Membership Interest, the Partnership shall assume reasonable and
customary expenses relating to employees incurred in due course of operating
Solaris including payroll, accrued benefits, pension, assured vacation, and any
other matters arising prior to January 1, 2012.  The Undersigned retains
responsibility for any claims by Solaris employees alleging a violation by
Solaris of applicable employee-related laws and regulations, to the extent such
claim pertains to alleged conduct during the period time prior to January 1,
2012.  




3.

Termination of Subscription.  If the Undersigned fails to fulfill the
requirements described in this Contribution Agreement, the Partnership in its
sole and absolute discretion without further written notice may terminate this
Contribution Agreement.  In the event of such failure to meet those
requirements, the Undersigned shall not acquire the Additional Interest and all
documents executed and delivered by the Undersigned in connection with the
proposed contribution, including but not limited to this Contribution Agreement,
shall be void and of no force and effect except as provided herein.  




4.

Related Information.  

This Contribution Agreement, Amendment No. 1, Amendment No. 2, the Option and
those transaction documents described on Exhibit A attached hereto constitute
the entire agreement between the parties hereto with respect to the transactions
contemplated and supersede all prior agreements, understandings, letters of
intent and negotiations, both written and oral, among the parties with respect
thereto.




5.

Representations of the Undersigned.  In order to induce the Partnership to
accept this contribution, the Undersigned hereby represents and warrants to, and
covenants and agrees as follows:




(a)

The Undersigned has full power and authority to enter into this Contribution
Agreement and all transactions contemplated herein, including, but not limited
to, the contribution, transfer and delivery of the Solaris Membership Interest
to the Partnership.  Except for consents relating to change of ownership
required for licenses, agreements and leases as reflected on Exhibit B attached
hereto, such requests for consents having been filed by the Undersigned and
Solaris for review and approval from all necessary parties, no consents,
approvals, orders or authorizations of any third party, including but not
limited to the government, are required for the execution, delivery or
performance of this Contribution Agreement by the Undersigned or the
consummation of the transactions contemplated herein.  This Contribution
Agreement has been duly executed and delivered by, and is the valid, legal and
binding obligation of the Undersigned.




(b)

Neither the execution or delivery of this Contribution Agreement nor the
consummation of the transactions herein contemplated and the fulfillment of the
terms hereof will conflict with or result in any violation of or constitute a
default under any terms of the Certificate of Limited Partnership or Limited
Partnership Agreement of the Undersigned or any material written agreement,
mortgage, indenture, franchise, license, permit, authorization, lease or other
instrument, judgment, decree, order, law or regulation by which the Undersigned
is subject or by which it is bound.




(c)

The Undersigned has reviewed the provisions of this Contribution Agreement,
either alone or with its financial representative or legal counsel, and
acknowledges its understanding of the various rights, risks, and obligations
described therein.




(d)

The Undersigned has no understanding, oral or written, with the Partnership, its
partners or any other person as to the payments or other compensation due with
respect to the Additional Interest other than as is described in this
Contribution Agreement.




(e)

The Undersigned is acquiring the Additional Interest for the Undersigned's own
account, for investment purposes only and without a view towards the transfer,
sale, assignment or other disposition of the Additional Interest.




(f)

The Undersigned understands that (i) neither the Additional Interest nor its
offer and sale have been registered under the Securities Act of 1933 (the "Act")
in reliance upon an exemption for non-public offerings and upon the provisions
of Sections 3(b), 4(2), and 4(6) of the Act and the rules promulgated under the
Act.  Such reliance is in part predicated upon the truth and accuracy of the
representations of the Undersigned.  No offering materials have been or will be
reviewed, approved, or





--------------------------------------------------------------------------------

disapproved by the Securities and Exchange Commission (the "SEC") or any other
federal or state agency, and none of such agencies have passed or will pass upon
the accuracy, adequacy, merits or value of any offering materials; and (ii) the
investment in the Additional Interest involves material risks; and (iii) there
are substantial restrictions on the transferability of the Additional Interest.
 The Additional Interest will not be registered under the Act or any other
securities laws, and the Undersigned will not have the right to compel any
registration; there will be no public market for the Additional Interest nor
will the Undersigned be able to utilize the provisions of Rule 144 promulgated
by the SEC under the Act, since the Partnership has not agreed to make available
the information required by Rule 144.  Accordingly, the Undersigned may be
unable to liquidate an investment in the Additional Interest; furthermore, the
Additional Interest may not be sold or assigned without the express written
consent of the Partnership; the Undersigned shall be responsible for compliance
with all conditions of transfer imposed by this Contribution Agreement, the
Partnership Agreement, or otherwise, any "blue sky" or other state securities
law, and agrees to hold the Partnership and its partners harmless for any breach
thereof.




(g)

As used in this Contribution Agreement, the term "Act" shall refer to the
Securities Act of 1933.  




(h)

No representations or warranties have been made in connection with the offer or
sale of the Additional Interest, other than those contained in this Contribution
Agreement.  




(i)

The principal office of the Undersigned (if not a natural person) is within the
State of Tennessee.




(j)

All negotiations relative to this Contribution Agreement and the transactions
herein contemplated have been carried on without the intervention of any other
person and in such a manner as to avoid giving rise to any valid claim against
either the Undersigned or Solaris for a finder’s fee, brokerage commission, or
like payment.




6.

Representations and Warranties of Undersigned Relating to Solaris Membership
Interest.  In order to induce the Partnership to accept this contribution, the
Undersigned hereby represents and warrants to, and covenants and agrees as
follows:




(a)

The Undersigned owns all membership interest in Solaris and has obtained all
necessary authorizations to transfer the Solaris Membership Interest to the
Partnership pursuant to the terms of this Contribution Agreement.




(b)

Solaris is a limited liability company duly organized and validly existing and
in good standing under the laws of South Carolina, and has all requisite company
power and authority to own or lease and operate its properties and carry on its
business as it is now being conducted.  The business of Solaris does not require
qualification in any other jurisdiction.




(c)

There are no outstanding subscriptions, options, rights, warrants, calls,
commitments or agreements relating to the Solaris Membership Interest.




(d)

The Undersigned has, and on the date of the transfer to the Partnership will
have, good and marketable title to the Solaris Membership Interest being
contributed by it, free and clear of all liens, claims and encumbrances.




(e)

The Undersigned has heretofore delivered to the Partnership a list of assets of
Solaris, such list of assets being attached hereto as Exhibit C (collectively,
the “Assets”).  Solaris has good and marketable title to the Assets free and
clear of any and all liens, claims, and encumbrances, except as set forth on
Exhibit D attached hereto.  




(f)

Except to the extent reflected or provided for in Exhibit D attached hereto,
Solaris does not have, as of the date hereof, any material liabilities of any
nature, whether accrued, absolute, contingent or otherwise, and whether due or
to become due.  Except as set forth in Exhibit D, the Undersigned does not know
or have reasonable grounds to know of any basis for assertion against Solaris of
any material liability of any nature.




(g)

There are no suits, actions, claims, investigations, inquiries or proceedings
pending or threatened against Solaris that might reasonably be expected to
result in any materially adverse change in the business or prospects or
conditions (financial or otherwise) of Solaris.




(h)

Solaris has duly filed all federal, state and local tax returns and reports
required to be filed and has duly paid or made adequate provision for the proper
payment of all taxes and other governmental charges upon it or its properties,
assets, income, franchises, licenses or sales.




(i)

Except as listed on Exhibit D, Solaris is not a party to any material leases,
contracts, agreements or commitments, written or oral, or any other instruments.
 Between the date hereof and the date of transfer of the Solaris Membership
Interest to the Partnership (the “Transfer”), the Undersigned will not allow
Solaris to become a party to any such material leases, contracts, agreements or
commitments written or oral, or any other instruments. Copies of all such
material leases, contracts, agreements, commitments, written or oral, and other
instruments have heretofore been delivered to the Partnership and are true and
complete and include all amendments and supplements thereto.




(j)

All of such contracts, agreements and commitments listed in Exhibit D are
legally valid and binding and in full force and effect, and Solaris is not, and
to the knowledge of the Undersigned, no other party is, in default thereunder.
 None of the rights of Solaris thereunder will be impaired by the consummation
of the transactions contemplated by this Contribution Agreement, and all of the
rights of Solaris





--------------------------------------------------------------------------------

thereunder will, to the extent the same are at the date of this Contribution
Agreement enforceable by Solaris, be enforceable by Solaris after the date of
Transfer without the consent or agreement of any other party.




(k)

Solaris is in compliance with all laws, rules, regulations and orders applicable
to the business or the property of Solaris.




(l)

The Undersigned has reviewed all information known to it, and has disclosed to
the Partnership all material information relevant to Solaris or the Solaris
Membership Interest.




(m)

Solaris does not have any subsidiary or own any equity interest in any other
corporation, partnership, joint venture or other entity.  




7.

Representation and Warranties of Partnership.  In order to induce the
Undersigned to contribute the Solaris Membership Interest, the Partnership
hereby represents and warrants to, and covenants and agrees as follows:




(a)

The Partnership has full power and authority to enter into this Contribution
Agreement and all transactions contemplated herein, including, but not limited
to, the acceptance of the contribution of the Solaris Membership Interest to the
Partnership.  Except for consents required to be obtained by the Undersigned as
otherwise stated herein, no consents, approvals, orders or authorizations of any
third party, including but not limited to the government, are required for the
execution, delivery or performance of this Contribution Agreement by the
Partnership or the consummation of the transactions contemplated herein.  This
Contribution Agreement has been duly executed and delivered by, and is the
valid, legal and binding obligation of the Partnership.




(b)

Neither the execution or delivery of this Contribution Agreement nor the
consummation of the transactions herein contemplated and the fulfillment of the
terms hereof will conflict with or result in any violation of or constitute a
default under any terms of the Certificate of Limited Partnership or Limited
Partnership Agreement of the Partnership or any material written agreement,
mortgage, indenture, franchise, license, permit, authorization, lease or other
instrument, judgment, decree, order, law or regulation by which the Partnership
is subject or by which it is bound.




(c)

The Partnership understands that (i) neither the Solaris Membership Interest nor
its offer and sale have been registered under the Securities Act of 1933 (the
"Act") in reliance upon an exemption for non-public offerings and upon the
provisions of Sections 3(b), 4(2), and 4(6) of the Act and the rules promulgated
under the Act.  Such reliance is in part predicated upon the truth and accuracy
of the representations of the Partnership.  No offering materials have been or
will be reviewed, approved, or disapproved by the SEC or any other federal or
state agency, and none of such agencies have passed or will pass upon the
accuracy, adequacy, merits or value of any offering materials; and (ii) the
investment in the Solaris





--------------------------------------------------------------------------------

Membership Interest involves material risks. The Solaris Membership Interest
will not be registered under the Act or any other securities laws; there will be
no public market for the Solaris Membership Interest nor will the Partnership be
able to utilize the provisions of Rule 144 promulgated by the SEC under the Act,
since the Undersigned and/or Solaris have not agreed to make available the
information required by Rule 144.  Accordingly, the Partnership may be unable to
liquidate an investment in the Solaris Membership Interest; furthermore, the
Solaris Membership Interest may not be sold or assigned without the express
written consent of the members of Solaris; the Undersigned shall be responsible
for compliance with all conditions of transfer imposed by this Contribution
Agreement, the Partnership Agreement, or otherwise, any "blue sky" or other
state securities law, and agrees to hold the Undersigned and its partners
harmless for any breach thereof.




7.

Indemnification.  The Undersigned understands the meaning and legal consequences
of the covenants, representations, and warranties set forth herein and agrees to
indemnify the Partnership, its partners and their respective attorneys, agents,
and employees from all loss and liability (including reasonable attorneys' fees)
arising out of a breach of any such covenants, representations, or warranties.
 However, no representation, warranty, acknowledgment, or agreement made by the
Undersigned shall in any manner be deemed to constitute a waiver of any rights
granted to the Undersigned under federal or state securities laws.  This
indemnification by the Undersigned shall be supplemental to any similar and
additional indemnifications by the Undersigned in favor of the Partnership as
set forth in that Assignment of Membership Interest dated or to be dated as of
January 1, 2012, between the Undersigned and the Partnership (one of the Exhibit
A documents).




8.

Adoption of Partnership Agreement.  The Undersigned hereby accepts all of the
terms of the Partnership Agreement.  Effective upon the execution of Amendment
No. 1 and Amendment No. 2 by the Undersigned, the Undersigned hereby ratifies,
adopts, and agrees to be bound by all of the terms of the Partnership Agreement
with respect to the additional limited partnership interests being obtained.




9.

Miscellaneous.  This Contribution Agreement, Amendment No. 1, Amendment No. 2,
the Option and those transaction documents described on Exhibit A attached
hereto shall be governed by Tennessee law; they may be executed in multiple
counterparts; they are not transferable or assignable and cannot be altered,
amended, modified, terminated, or rescinded except by a writing executed by the
Undersigned, the Partnership and McRae; and they shall inure to the benefit of
and be binding upon the parties hereto, McRae and their respective successors,
heirs, and beneficiaries.  Under penalty of perjury, the Undersigned certifies
that the Undersigned is not subject to back-up withholding under the rules and
regulations of the Internal Revenue Code of 1986 or as promulgated by the
Internal Revenue Service.










[SIGNATURE PAGE TO FOLLOW]











--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed to be effective as of
December 30, 2011.







UNDERSIGNED:




NHC/OP, L.P., a Delaware limited partnership




By: NHC/Delaware, Inc., a Delaware corporation

Its: General Partner




By: /s/ Stephen F. Flatt

Name:  Stephen F. Flatt

Title: Vice President







PARTNERSHIP:




CARIS HEALTHCARE, L.P., a Tennessee limited partnership




By: National Hospice, Inc., a Tennessee corporation

Its: General Partner




By:  /s/ Norman C. McRae

Norman C. McRae, President








--------------------------------------------------------------------------------

EXHIBIT A

List of Transaction Documents







1.

Written Consent of Partners of Caris dated as of December 30, 2011




2.

Contribution Agreement dated as of December 30, 2011




3.

Assignment of Limited Partnership Interest dated as of December 31, 2011 (McRae
to NHC)




4.

Amendments to Limited Partnership Agreement of Caris dated as of December 31,
2011




5.

Option Agreement dated as of January 1, 2012 (NHC to have option to acquire up
to an additional 7.5% interest in Caris from McRae) expiring on December 31,
2012




6.

McRae Employment Agreement dated as of January 1, 2012




7.

Assignment of Solaris Membership Interests to Caris dated as of January 1, 2012




8.

Subscription Agreement dated as of January 1, 2012, relating to NHC acquiring
2.7% limited partnership interests in Caris




9.

Amendment to Limited Partnership Agreement of Caris dated as of January 1, 2012




10.

UCC-3 Partial Release from Bank of America (Loan to NHC) as to possible lien
against Solaris membership interests







EXHIBIT B

Necessary Consents to Change of Ownership







Bank of America








--------------------------------------------------------------------------------

EXHIBIT C

List of Assets




(See attached)








--------------------------------------------------------------------------------

EXHIBIT D

Encumbrances, Material Liabilities, Claims, Leases, Contracts, and Commitments




(See attached)








--------------------------------------------------------------------------------

Assumed Contracts:




Nezar Properties, LLC

Lease – Aiken







Turner Properties, LLC

Lease – Anderson







A. W. Thomas, III/ Colliers Keenan

Lease – Greenville







Farmers and Merchants Bank of SC

Lease – Charleston







Archie Bell Corporation

Lease – Myrtle Beach







Benson, Baultman, King and Palmer

Lease – Sumter







James B. Coleman

Lease – Columbia







NHC HealthCare/Greenwood

Lease – Greenwood







Great America Leasing

Copiers – Aiken, Anderson, Charleston, Columbia, Sumter, Myrtle Beach







ADT Security Services

Security – Aiken & Sumter







Richard Sherman, MD

Med Director – Greenville







Charlton J. Pickett, MD

Assoc. Med Director – Aiken







Eric M. Schlueter, MD

Assoc. Med Director – Aiken







Kathleen Grabowski, MD

Assoc. Med Director – Charleston







M. Mayes DuBose, MD

Assoc. Med Director – Sumter







Olajide Balogun, MD

Assoc. Med Director – Columbia







Philip Bestic, MD/Coastal Family Medicine

Assoc. Med Director – Myrtle Beach







Rafjiv Joglekar, MD

Assoc. Med Director – Anderson







Allcare Medical

Medical Supplies – All







Hospiscript Services, LLC

Pharmacy Services – All







Windstream Communications

Telephone Services







Horry Telephone Cooperative

Telephone Services







Global Crossing Conferencing

Telephone Services – All







BilAmerica

Billing Services – All







Various Nursing Homes

Medical pass-through







CMS/Medicare

Potential Cap and billing liability









